Title: From Thomas Jefferson to Henry Remsen, 14 October 1799
From: Jefferson, Thomas
To: Remsen, Henry



Dear Sir
Monticello Oct. 14. 99.

In consequence of your friendly letter of May 23. I wrote you on the 8th. of June that I should immediately order 10. hhds of tobo. from Richmond to New York, consigned to you. mr Jefferson informed me he had accordingly forwarded them. as I have no certainty of their safe arrival, the object of the present is merely to enquire whether they got safe to hand and are sold or likely to be so, & what prospect there would be of selling our whole crop of the same quality? I am aware that the yellow fever may have disturbed the operations of commerce so far as to have prevented the sale. I only wish to know the fact.
By the time you recieve this you will know the event of the Pennsylvania elections. these are all-important to the union at large, as that state nearly holds the balance between the North & South. the alarms excited among the people of invasion, subjugation, &c by France are pretty well over here. their dissipation has produced a sensible revulsion of sentiment in parts of the state which had been affected by them. whatever difficulty some might have concieved in an amicable negociation with France, none can candidly believe any  in the present state of their fortunes. if a majority of our commissioners therefore carry dispositions to accomodate (which I hope they do) we may expect peace from that quarter: and a repeal of the law suspending our commerce with them, by which this state loses this year 5. millions of dollars on the sale of her tobaccos; for every dollar loss on the ⅌ is a million on the whole state. I am with sincere friendship Dear Sir Your’s affectionately

Th: Jefferson

